 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. MJ17-247 MAT

10          v.                                             DETENTION ORDER

11   PHOUKHAO PHOMPRIDA,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Felon in Possession of a firearm in violation of 18 U.S.C. § 922(g)(1)

16          Count 2:        Possession of Cocaine and Heroin with Intent to Distribute in violation of
                            21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)
17
            Count 3:        Possession of Firearm in Furtherance of a Drug Trafficking Crime in
18                          violation of 18 U.S.C. § 924(c)(1)(A)

19   Date of Detention Hearing: August 13, 2019

20          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

21   based upon the reasons for detention stated on the record and as set forth, finds:

22          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

23          1.      There is a rebuttable presumption of detention pursuant to 18 U.S.C. § 3142(e).




     DETENTION ORDER - 1
 1         2.    An arrest warrant was issued for Defendant’s arrest over two years ago and

 2               Defendant was able to avoid arrest during that time. Defendant has a prior

 3               conviction for Manslaughter, First Degree: originally charged as Murder, First

 4               Degree. At the time of Defendant’s arrest, he was in possession of firearms.

 5         3.    There does not appear to be any condition or combination of conditions that will

 6               reasonably assure the Defendant’s appearance at future court hearings while

 7               addressing the danger to other persons or the community.

 8         4.    Taken as a whole, the record does not effectively rebut the presumption that no

 9               condition or combination of conditions will reasonably assure the appearance of the

10               defendant as required and the safety of the community.

11         IT IS THEREFORE ORDERED:

12         (1)   Defendant shall be detained pending trial, and committed to the custody of the

13               Attorney General for confinement in a correction facility separate, to the extent

14               practicable, from persons awaiting or serving sentences or being held in custody

15               pending appeal;

16         (2)   Defendant shall be afforded reasonable opportunity for private consultation with

17               counsel;

18         (3)   On order of a court of the United States or on request of an attorney for the

19               government, the person in charge of the corrections facility in which defendant is

20               confined shall deliver the defendant to a United States Marshal for the purpose of

21               an appearance in connection with a court proceeding; and

22         (4)   The Clerk shall direct copies of this Order to counsel for the United States, to

23   \\




     DETENTION ORDER - 2
 1   \\

 2                 counsel for the defendant, to the United States Marshal, and to the United States

 3                 Pretrial Services Officer.

 4         Dated this 14th day of August, 2019.

 5


                                                       A
 6

 7                                                     MICHELLE L. PETERSON
                                                       United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
